Tom, J., dissents in a memorandum as follows:
I respectfully dissent and would affirm the IAS Court’s order granting suppression.
From a rooftop observation post, Police Officer Richard Regan observed "more than two or three” individuals approach defendant in front of 174 West 107th Street in Man*372hattan. On each occasion, defendant would receive currency from the individual and would subsequently walk approximately 12 to 15 feet away and retrieve a brown paper bag from the base of a lamppost. Defendant would then remove a small plastic bag from the paper bag and hand it over to the individual. Officer Regan radioed his backup officer, gave her defendant’s description and informed her that defendant was selling crack at that location, with the crack "stashed” in the base of a street light.
The backup officer went to the location in issue and immediately arrested defendant without any inquiry. After the arrest the officer reached into the base of the lamppost, through a little door, and recovered a brown paper bag which contained plastic bags of crack.
At the suppression hearing, the People only called the arresting officer to testify. The defendant called Officer Regan as a defense witness but no questions were asked as to whether the area of the arrest was a drug-prone location, or whether he had any specialized experience and training in narcotics. There was no testimony given that Officer Regan recognized the plastic bags as a known type of drug packaging. The People did not cross-examine Officer Regan.
In People v McRay (51 NY2d 594, 605), the Court of Appeals concluded that:
"Quite simply, then, there is no sound basis for resisting as a matter of law the inference of probable cause that arises when as in these cases a trained and experienced officer observes the delivery of one or more glassine envelopes—the 'hallmark’ of a drug transaction—in an area notorious for narcotics activity. This is not to say that the inference of probable cause must be drawn in every case. Rather, we áre merely establishing a minimum requirement Once the minimum is satisfied, it is a question for those courts with fact-finding power * * * to find as a fact whether probable cause exists. ” (Emphasis added.)
Applying the foregoing principles set forth in McRay, I find that under the facts and circumstances of this case, the People have failed to establish the minimum requirements necessary to show probable cause for defendant’s arrest. Therefore, the granting of suppression of the narcotics is warranted.
It is well recognized that a glassine envelope or other recognized drug package, being a " 'telltale sign of heroin’ ”, if exchanged for money, would almost surely create the inference of probable cause for an arrest (People v McRay, supra, at 604).
*373On this issue, the People’s case is flawed since there were no glassine envelopes observed and no testimony offered that the small plastic bags exchanged by defendant were recognized as a known type of drug packaging which can be deemed a hallmark of an illicit drug exchange. Contrary to the majority’s finding, a small opaque plastic bag cannot be summarily classified as a glassine envelope (see, Webster’s Third New International Dictionary [14th ed 1963], which defines glassine as "a thin * * * transparent or semi-transparent paper”). Officer Regan testified that all he could identify were small opaque plastic bags changing hands without further amplification. There was explicit unrebutted testimony from Officer Regan that he did not know the contents of the plastic bags. The People, by way of rehabilitation, could have elicited, on cross-examination, testimony from the officer that, based on his experience and the type of drug packaging, it was his opinion that the plastic bags contained crack. The People chose not to question Officer Regan. In conclusion, it appears that Officer Regan did not see or recognize the item sold by defendant.
In People v Shaw (193 AD2d 390, lv denied 82 NY2d 759), we held that a series of four exchanges of unidentified objects extracted from a white paper bag for money, observed by an experienced officer in a drug-prone location, created reasonable suspicion of criminality, which was elevated to probable cause when one of the buyers fled from the approaching police (see also, Matter of Kevin W., 188 AD2d 301).
In the present case, while defendant’s conduct raised reasonable suspicion of criminality, there was no flight from the approaching officer to elevate defendant’s conduct to probable cause. Defendant was found by the arresting officer talking on a pay phone and was immediately arrested without incident.
The People have also failed to prove any additional relevant behavior or circumstances necessary to raise the level of inference from suspicion to probable cause. Once defendant challenges the validity of a warrantless arrest, the presumption of probable cause disappears and the burden is upon the People to establish that the officer imparting the information, in fact, possessed the probable cause to act (People v Rosario, 78 NY2d 583, cert denied 502 US 1109).
As stated in McRay (supra), the reasonableness of the police officer’s conduct in any situation will depend on the totality of the circumstances with which he is confronted, including the known character of the area involved.
*374Here, no evidence was offered as to the nature of the area in issue nor the observing officer’s experience or training in narcotics. The testimony of the arresting officer, that she previously worked with Officer Regan "at least 20 times”, in similar operations, without any elaboration whatsoever as to what Officer Regan’s role in those operations was, simply does not, in my view, establish Officer Regan as an experienced narcotics officer or that he had any specialized training in narcotics investigation.
The burden is upon the People to submit competent proof, and not indirect and inconclusive information for the court’s speculation, to establish the element of probable cause. The IAS Court was within its province to disregard such inconclusive proof. The Court of Appeals in McRay (supra) has set forth minimum requirements to establish probable cause and any deviation from such requirements would create a different standard as laid down by the Court.
The majority found that the "stash” of narcotics in the base of a lamppost was " 'additional evidence of furtive or evasive behavior’ ” which " 'suffices to establish probable cause’ ”. However, the McRay Court went on to state that similar evidence "has traditionally been considered some proof of a crime” (supra, at 604; emphasis added).
In the present case, in view of the fact that the observing officer failed to identify the object exchanged by defendant coupled with the People’s failure to show that the area is a drug-prone location as well as the lack of testimony concerning the officer’s experience, I would conclude that the "stash” of illegal drugs under the facts and circumstances of this case was insufficient to establish probable cause.
The defendants in People v Matienzo (81 NY2d 778) and People v Shaw (supra) were observed, in a location known for illegal drug activity, retrieving objects from a paper bag and exchanging them with other persons for U.S. currency. The objects which turned out to be vials of crack cocaine were stored and hidden in a separate paper bag. In Shaw, the defendant stored the crack in a crumpled white bag. The Court in both cases held that defendant’s conduct only reached the level of reasonable suspicion.
In view of the foregoing testimony, as well as the relevant case law, I can only conclude that the People possessed a reasonable suspicion to justify a stop and inquiry (People v De Bour, 40 NY2d 210, 223; Matter of Kevin W., supra, at 302), but not, at that juncture, probable cause to make an arrest.